DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This Office Action has been issued in response to Applicant’s Communication of amended application S/N 16/687,287 filed on April 5, 2022.  Claims 1 to 11 are currently pending with the application.
		
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 to 11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claims 1, 6, and 11 recite limitations that describe methods of organizing a human activity, as further detailed below. 
The claim limitations recite a method of organizing human activity.  The claimed invention is a method that describes organizing a human activity, as an interaction between two persons, a customer and a DJ or radio host.  The limitations “acquiring on-demand requirement information”,   “determining whether or not the on-demand requirement information belongs to a general on-demand requirement information; wherein the general on-demand requirement information is on-demand requirement information with unclear requirement”, “determining that the on-demand requirement information meets an inquiry requirement condition, in response to determining that the on-demand requirement information belongs to the general on-demand requirement information”, and “generating an on-demand inquiry voice according to the on-demand requirement information and an on-demand option set corresponding to the on-demand requirement information”, involves the interaction that occurs when a person, which can be a DJ or a radio host, receive a request to play a song from a customer, determines that the request is unclear, and determines that more information is required based on determining that the request is unclear, and generates a follow up question based on the user’s request and options that exist in association of the request, which can be asking the user to specify which version of a song the user would like to hear, the one interpreted by artist A or the one interpreted by artist B.  
Further, the limitations “in response to determining that the on-demand requirement information meets the inquiry requirement condition, acquiring on-demand selection information in response to the on-demand inquiry voice”, and “playing music according to the on-demand selection information”, involves the user indicating which of the provided options is the correct one or the one desired, and based on the user’s indication, the radio host or DJ playing the music based on the user’s indication.  The mere nominal recitation of one or more processors, a storage device, and a non-transitory computer-readable storage medium, does not take the claim out of the methods of organizing human activity grouping. Thus, the claim recites an abstract idea.
 This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements – circuits for implementing functions, one or more processors, a storage device, and a non-transitory computer-readable storage medium.  The circuits for implementing functions, one or more processors, a storage device, and a non-transitory computer-readable storage medium in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Claim 2 is dependent on claim 1 and includes all the limitations of claim 1.  Therefore, claim 2 recites the same abstract idea of claim 1.  The claim recites the additional limitation of “determining that no on-demand inquiry related to the on-demand requirement information is performed within a historical period”, which is merely elaborating on the abstract idea, and therefore, does not amount to significantly more than the abstract idea.
Claim 3 is dependent on claim 1 and includes all the limitations of claim 1.  Therefore, claim 3 recites the same abstract idea of claim 1.  The claim recites the additional limitation of “determining that a satisfaction of a user on the on-demand inquiry voice within a historical period is less than a first threshold”, which is merely elaborating on the abstract idea, and therefore, does not amount to significantly more than the abstract idea.
Claim 4 is dependent on claim 1 and includes all the limitations of claim 1.  Therefore, claim 4 recites the same abstract idea of claim 1.  The claim recites the additional limitation of “determining that a satisfaction of a user on a default played music within a historical period is less than a second threshold”, which is merely elaborating on the abstract idea, and therefore, does not amount to significantly more than the abstract idea.
Claim 5 is dependent on claim 1 and includes all the limitations of claim 1.  Therefore, claim 5 recites the same abstract idea of claim 1.  The claim recites the additional limitation of “acquiring a plurality of on-demand options in the on-demand option set, and trigger rates of the respective on-demand options; selecting an on-demand option with a trigger rate greater than or equal to a third threshold, and generating on-demand inquiry information according to the selected on-demand option and the on-demand requirement information; and generating the on-demand inquiry voice according to the on-demand inquiry”, which is merely elaborating on the abstract idea, and therefore, does not amount to significantly more than the abstract idea.
Additionally, the claims do not include a requirement of anything other than conventional, generic computer technology for executing the abstract idea, and therefore, do not amount to significantly more than the abstract idea.
Same rationale applies to claims 7 to 10 since they recite similar limitations.
Claims 1 to 11 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 6, 7, and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Abu Zaki et al. (U.S. Patent No. 10,102,845) hereinafter Abu Zaki.
As to claim 1:
Abu Zaki discloses:
An interactive music on-demand method, implemented by circuits for implementing functions, comprising: 
acquiring on-demand requirement information [Column 5, lines 52 to 58 teach receiving a user utterance, “Lay me down some Frank Sinatra tunes”]; 
determining whether or not the on-demand requirement information belongs to a general on-demand requirement information, wherein the general on-demand requirement information is on-demand requirement information with unclear requirement [Column 4, lines 9 to 20 teach module can associate a binary flag with each intent or other named entity indicating whether the term is a known term, such that it can reliably be defined or interpreted, where when the term is not flagged as a known term, the definition may be considered nonstandard, in other words, determining that the request is not clear, and therefore, is a general requirement; Column 6, line 3 teaches encountering familiar words used in unfamiliar contexts, in other words, determining that a request that is unclear];
determining that the on-demand requirement information meets an inquiry requirement condition, in response to determining that the on-demand requirement information belongs to the general on-demand requirement information [Column 6, lines 24 to 36 teach attempting to resolve the nonstandard term, and determining that a clear definition of “lay me down” as the phrase relates to music may not be available, and that it cannot define the nonstandard term, and therefore, that a user prompt may be used, in other words, determining that the request meets an inquiry (user prompt) requirement condition, upon determining that the request is unclear, or a nonstandard term]; and 
generating an on-demand inquiry voice according to the on-demand requirement information and an on-demand option set corresponding to the on-demand requirement information, in response to determining that the on-demand requirement information meets the inquiry requirement condition [Column 6, lines 34 to 36 teach determining that a user prompt may be used; Column 6, lines 50 to 62 teach generating a specific prompt based on the request and the option set associated with the requirement, by determining that the term is a verb that in some way indicates what the user wants to do with the music, and generating the specific prompt “Would you like to play music or download music”; Column 6, lines 63 to 64 teach prompt of selected results for “lay me down” in the context of music]; 
acquiring on-demand selection information in response to the on-demand inquiry voice [Column 6, lines 65 to 67 teach the user can indicate which option is the correct option, and the selection can be transmitted to the system, hence, receiving a selection of an option upon providing the prompt to the user]; and 
playing music according to the on-demand selection information [Column 7, lines 32 to 39 teach processing the user intent selection and playing the requested music].

	As to claim 2:
Abu Zaki discloses:
determining that no on-demand inquiry related to the on-demand requirement information is performed within a historical period [Column 6, lines 17 to 19 teach determining that the meaning of the request is not known in the music domain; Column 6, lines 24 to 29 teach determining that no inquiry, definition, or phrase related to the request, and hence, related to music is available, hence, has not being asked before in the past].

As to claim 6:
Abu Zaki discloses:
An interactive music on-demand device, comprising: one or more processors; and a storage device configured to store one or more programs, wherein the one or more programs, when executed by the one or more processors, cause the one or more processors, by circuits for implementing functions, to: 
acquire on-demand requirement information [Column 5, lines 52 to 58 teach receiving a user utterance, “Lay me down some Frank Sinatra tunes”]; 
determine whether or not the on-demand requirement information belongs to a general on-demand requirement information, wherein the general on-demand requirement information is on-demand requirement information with unclear requirement [Column 4, lines 9 to 20 teach module can associate a binary flag with each intent or other named entity indicating whether the term is a known term, such that it can reliably be defined or interpreted, where when the term is not flagged as a known term, the definition may be considered nonstandard, in other words, determining that the request is not clear, and therefore, is a general requirement; Column 6, line 3 teaches encountering familiar words used in unfamiliar contexts, in other words, determining that a request that is unclear];
determine that the on-demand requirement information meets an inquiry requirement condition, in response to determining that the on-demand requirement information belongs to the general on-demand requirement information [Column 6, lines 24 to 36 teach attempting to resolve the nonstandard term, and determining that a clear definition of “lay me down” as the phrase relates to music may not be available, and that it cannot define the nonstandard term, and therefore, that a user prompt may be used, in other words, determining that the request meets an inquiry (user prompt) requirement condition, upon determining that the request is unclear, or a nonstandard term]; and 
generate an on-demand inquiry voice according to the on-demand requirement information and an on-demand option set corresponding to the on-demand requirement information, in response to determining that the on-demand requirement information meets the inquiry requirement condition [Column 6, lines 34 to 36 teach determining that a user prompt may be used; Column 6, lines 50 to 62 teach generating a specific prompt based on the request and the option set associated with the requirement, by determining that the term is a verb that in some way indicates what the user wants to do with the music, and generating the specific prompt “Would you like to play music or download music”; Column 6, lines 63 to 64 teach prompt of selected results for “lay me down” in the context of music]; 
acquire on-demand selection information in response to the on-demand inquiry voice [Column 6, lines 65 to 67 teach the user can indicate which option is the correct option, and the selection can be transmitted to the system, hence, receiving a selection of an option upon providing the prompt to the user]; and 
play music according to the on-demand selection information [Column 7, lines 32 to 39 teach processing the user intent selection and playing the requested music].
	
As to claim 7:
Abu Zaki discloses:
determine that no on-demand inquiry related to the on-demand requirement information is performed within a historical period [Column 6, lines 17 to 19 teach determining that the meaning of the request is not known in the music domain; Column 6, lines 24 to 29 teach determining that no inquiry, definition, or phrase related to the request, and hence, related to music is available, hence, has not being asked before in the past].

As to claim 11:
Abu Zaki discloses:
A non-transitory computer-readable storage medium comprising computer executable instructions stored thereon, wherein the executable instructions, when executed by a processor, causes the processor to implement, by circuits for implementing functions, operations of: 
acquiring on-demand requirement information [Column 5, lines 52 to 58 teach receiving a user utterance, “Lay me down some Frank Sinatra tunes”]; 
determining whether or not the on-demand requirement information belongs to a general on-demand requirement information, wherein the general on-demand requirement information is on-demand requirement information with unclear requirement [Column 4, lines 9 to 20 teach module can associate a binary flag with each intent or other named entity indicating whether the term is a known term, such that it can reliably be defined or interpreted, where when the term is not flagged as a known term, the definition may be considered nonstandard, in other words, determining that the request is not clear, and therefore, is a general requirement; Column 6, line 3 teaches encountering familiar words used in unfamiliar contexts, in other words, determining that a request that is unclear];
determining that the on-demand requirement information meets an inquiry requirement condition, in response to determining that the on-demand requirement information belongs to the general on-demand requirement information [Column 6, lines 24 to 36 teach attempting to resolve the nonstandard term, and determining that a clear definition of “lay me down” as the phrase relates to music may not be available, and that it cannot define the nonstandard term, and therefore, that a user prompt may be used, in other words, determining that the request meets an inquiry (user prompt) requirement condition, upon determining that the request is unclear, or a nonstandard term]; and 
generating an on-demand inquiry voice according to the on-demand requirement information and an on-demand option set corresponding to the on-demand requirement information, in response to determining that the on-demand requirement information meets the inquiry requirement condition [Column 6, lines 34 to 36 teach determining that a user prompt may be used; Column 6, lines 50 to 62 teach generating a specific prompt based on the request and the option set associated with the requirement, by determining that the term is a verb that in some way indicates what the user wants to do with the music, and generating the specific prompt “Would you like to play music or download music”; Column 6, lines 63 to 64 teach prompt of selected results for “lay me down” in the context of music]; 
acquiring on-demand selection information in response to the on-demand inquiry voice [Column 6, lines 65 to 67 teach the user can indicate which option is the correct option, and the selection can be transmitted to the system, hence, receiving a selection of an option upon providing the prompt to the user]; and 
playing music according to the on-demand selection information [Column 7, lines 32 to 39 teach processing the user intent selection and playing the requested music].
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Abu Zaki et al. (U.S. Patent No. 10,102,845) hereinafter Abu Zaki, and further in view of Aggarwal et al. (U.S. Publication No. 2017/0200455) hereinafter Aggarwal.
As to claim 3:
Abu Zaki discloses all the limitations as set forth in the rejections of claim 1 above, but does not appear to expressly disclose determining that a satisfaction of a user on the on-demand inquiry voice within a historical period is less than a first threshold.
Aggarwal discloses:
determining that a satisfaction of a user on the on-demand inquiry voice within a historical period is less than a first threshold [Paragraph 0031 teaches determining the likelihood that any particular voice action may be selected by the user based on user profile data that indicates historical usage of voice actions; Paragraph 0032 teaches determining likelihood based on user profile data that indicates likely interests of the user; Paragraph 0033 teaches determining that a certain voice action’s likelihood is 0%, therefore, is below the threshold].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Abu Zaki, by determining that a satisfaction of a user on the on-demand inquiry voice within a historical period is less than a first threshold, as taught by Aggarwal [Paragraph 0031-0033], because both applications are directed to personalization and delivery of content to the users; determining that the selection rate or likelihood of an option meets a threshold, improve thereby the selection of the options that are provided to the user by increasing its relevancy (See Aggarwal Para[0030]).


As to claim 5:
Abu Zaki discloses:
	acquiring a plurality of on-demand options in the on-demand option set, and trigger rates of the respective on-demand options [Column 6, lines 29 to 32 teach knowledge base may return a list of possible results and associated confidence scores, including top results “play music”, “record music”, and “download music”]; 
selecting an on-demand option [Column 6, line 37 teaches selecting the highest scoring result], and 
generating on-demand inquiry information according to the selected on-demand option and the on-demand requirement information [Column 6, lines 50 to 62 teach generating a specific prompt based on the request and the option set associated with the requirement, i.e., “Would you like to play music or download music”]; and 
generating the on-demand inquiry voice according to the on-demand inquiry information [Column 6, lines 63 to 64 teach prompt to the user the selected results for “lay me down” in the context of music, where the prompt generated according to the selected results is “Would you like to play music or download music”].
	Abu Zaki does not appear to expressly disclose selecting an on-demand option with a trigger rate greater than or equal to a third threshold.
Aggarwal discloses:
selecting an on-demand option with a trigger rate greater than or equal to a third threshold [Paragraph 0013 teaches determining a selection score for the voice actions, and selecting the voice actions from the set of actions based on the selection score; Paragraph 0031 teaches determining the likelihood that any particular voice action may be selected by the user based on user profile data that indicates historical usage of voice actions, where historical usage may indicate the number of times the user has ever selected a particular voice action, therefore, trigger rate; Paragraph 0028 teaches selecting any number of voice actions as long as the voice actions satisfy predetermined criteria, which includes satisfaction of a likelihood threshold, where the selector include any particular voice action in the subset of voice actions where the voice action selector determines that the particular voice action has a 30% likelihood to be selected, in other words, where a trigger or selection rate is greater than or equal to a threshold].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Abu Zaki, by selecting an on-demand option with a trigger rate greater than or equal to a third threshold, as taught by Aggarwal [Paragraph 0013, 0028, 0031], because both applications are directed to personalization and delivery of content to the users; determining that the selection rate or likelihood of an option meets a threshold, improve thereby the selection of the options that are provided to the user by increasing its relevancy (See Aggarwal Para[0030]).

As to claim 8:
Abu Zaki discloses all the limitations as set forth in the rejections of claim 6 above, but does not appear to expressly disclose determining that a satisfaction of a user on the on-demand inquiry voice within a historical period is less than a first threshold.
Aggarwal discloses:
determine that a satisfaction of a user on the on-demand inquiry voice within a historical period is less than a first threshold [Paragraph 0031 teaches determining the likelihood that any particular voice action may be selected by the user based on user profile data that indicates historical usage of voice actions; Paragraph 0032 teaches determining likelihood based on user profile data that indicates likely interests of the user; Paragraph 0033 teaches determining that a certain voice action’s likelihood is 0%, therefore, is below the threshold].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Abu Zaki, by determining that a satisfaction of a user on the on-demand inquiry voice within a historical period is less than a first threshold, as taught by Aggarwal [Paragraph 0031-0033], because both applications are directed to personalization and delivery of content to the users; determining that the selection rate or likelihood of an option meets a threshold, improve thereby the selection of the options that are provided to the user by increasing its relevancy (See Aggarwal Para[0030]).

As to claim 10:
Abu Zaki discloses:
	acquire a plurality of on-demand options in the on-demand option set, and trigger rates of the respective on-demand options [Column 6, lines 29 to 32 teach knowledge base may return a list of possible results and associated confidence scores, including top results “play music”, “record music”, and “download music”]; 
select an on-demand option [Column 6, line 37 teaches selecting the highest scoring result], and 
generate on-demand inquiry information according to the selected on-demand option and the on-demand requirement information [Column 6, lines 50 to 62 teach generating a specific prompt based on the request and the option set associated with the requirement, i.e., “Would you like to play music or download music”]; and 
generate the on-demand inquiry voice according to the on-demand inquiry information [Column 6, lines 63 to 64 teach prompt to the user the selected results for “lay me down” in the context of music, where the prompt generated according to the selected results is “Would you like to play music or download music”].
	Abu Zaki does not appear to expressly disclose selecting an on-demand option with a trigger rate greater than or equal to a third threshold.
Aggarwal discloses:
select an on-demand option with a trigger rate greater than or equal to a third threshold [Paragraph 0013 teaches determining a selection score for the voice actions, and selecting the voice actions from the set of actions based on the selection score; Paragraph 0031 teaches determining the likelihood that any particular voice action may be selected by the user based on user profile data that indicates historical usage of voice actions, where historical usage may indicate the number of times the user has ever selected a particular voice action, therefore, trigger rate; Paragraph 0028 teaches selecting any number of voice actions as long as the voice actions satisfy predetermined criteria, which includes satisfaction of a likelihood threshold, where the selector include any particular voice action in the subset of voice actions where the voice action selector determines that the particular voice action has a 30% likelihood to be selected, in other words, where a trigger or selection rate is greater than or equal to a threshold].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Abu Zaki, by selecting an on-demand option with a trigger rate greater than or equal to a third threshold, as taught by Aggarwal [Paragraph 0013, 0028, 0031], because both applications are directed to personalization and delivery of content to the users; determining that the selection rate or likelihood of an option meets a threshold, improve thereby the selection of the options that are provided to the user by increasing its relevancy (See Aggarwal Para[0030]).

Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Abu Zaki et al. (U.S. Patent No. 10,102,845) hereinafter Abu Zaki, and further in view of Zavesky et al. (U.S. Publication No. 2019/0289043) hereinafter Zavesky.
As to claim 4:
Abu Zaki discloses all the limitations as set forth in the rejections of claim 1 above, but does not appear to expressly disclose determining that a satisfaction of a user on a default played music within a historical period is less than a second threshold.
Zavesky discloses:
determining that a satisfaction of a user on a default played music within a historical period is less than a second threshold [Paragraph 0024 teaches content sources include radio sources, streaming video and audio platforms, etc.; Paragraph 0026 teaches content can include audio; Paragraph 0041 teaches remixing content automatically and providing it to the users; Paragraph 0047 teaches monitoring affinities of the users, and determining that a user has negative affinities, or positive affinities below a predetermined threshold for a certain period of time (e.g. two days) towards the content].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Abu Zaki, by determining that a satisfaction of a user on a default played music within a historical period is less than a second threshold, as taught by Zavesky [Paragraph 0026, 0047], because both applications are directed to personalization and deliver of content to the users; determining that the user satisfaction is under a threshold can enable the triggering of remedial actions including generation of different content, in order to increase content relevancy, and improve the user experience (See Zavesky Para[0047]).

As to claim 9:
Abu Zaki discloses all the limitations as set forth in the rejections of claim 6 above, but does not appear to expressly disclose determining that a satisfaction of a user on a default played music within a historical period is less than a second threshold.
Zavesky discloses:
determine that a satisfaction of a user on a default played music within a historical period is less than a second threshold [Paragraph 0024 teaches content sources include radio sources, streaming video and audio platforms, etc.; Paragraph 0026 teaches content can include audio; Paragraph 0041 teaches remixing content automatically and providing it to the users; Paragraph 0047 teaches monitoring affinities of the users, and determining that a user has negative affinities, or positive affinities below a predetermined threshold for a certain period of time (e.g. two days) towards the content].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Abu Zaki, by determining that a satisfaction of a user on a default played music within a historical period is less than a second threshold, as taught by Zavesky [Paragraph 0026, 0047], because both applications are directed to personalization and deliver of content to the users; determining that the user satisfaction is under a threshold can enable the triggering of remedial actions including generation of different content, in order to increase content relevancy, and improve the user experience (See Zavesky Para[0047]).

Response to Arguments
	The following is in response to arguments filed on April 5, 2022.  Applicant’s arguments have been carefully and respectfully considered.
Claim Rejections - 35 USC § 101
	Applicant arguments have been carefully and fully considered, but are not persuasive.
	In regards to claim 1, Applicant argues that “these limitations explicitly require that the method is implemented by circuits for implementing functions, and these limitations explicitly require a complex data processing amount and fast data processing speed”, and “as such, amended Independent Claim 1 is not directed to a judicial exception (i.e., an abstract idea, specifically a mental process)”.
	In response to the preceding argument, Examiner respectfully disagrees, and respectfully submits that submits that merely invoking computers or machinery as a tool to perform an existing process, does not integrate a judicial exception into a practical application. It is noted that adding a “computer-aided” limitation to a claim covering an abstract concept, without significantly more, is insufficient to render a claim eligible where the claims are silent as to how the computer aids the method, the extent to which a computer aids the method, or the significance of the computer to the performance of the method.  In order for a machine to add significantly more, it must “play a significant part in permitting the claimed method to be performed, rather than function solely as an obvious mechanism for permitting a solution to be achieved more quickly”. (See, e.g., Versata Development Group v. SAP America, 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015); See MPEP 2106.05(f)(II)(v) Requiring the use of software to tailor information and provide it to the user on a generic computer, Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370-71, 115 USPQ2d 1636, 1642 (Fed. Cir. 2015)). As further detailed in the 101 rejections above, the claims have been determined to be directed to an abstract idea without significantly more.  

	In regards to claim 1, Applicant argues that the invention “guides users to specify the general requirement. Also, the final recommended music is more in line with the interest of the user (see paragraph [0039] of the description in the published version of the present application). Therefore, amended Independent Claim 1 recites “significantly more” than a judicial exception, and is integrated into a practical application”.
	In response to the preceding argument, Examiner respectfully disagrees, and respectfully points out that the described elements are part of the abstract idea, and therefore, it is not clear which are the limitations that amount to significantly more.  After analyzing the claim, it has been determined that it is directed to an abstract idea, without significantly more.  

Claim Rejections - 35 USC § 102
	In regards to claim 1, Applicant argues that “Abu Zaki fails to disclose "determining whether or not the on-demand requirement information belongs to a general on-demand requirement information; wherein the general on-demand requirement information is on-demand requirement information with unclear requirement", as is recited in amended Independent Claim 1”, and more specifically, because ““the nonstandard term” in Abu Zaki is different from “the general on-demand requirement information” in amended Independent Claim 1”.
	In response to the preceding argument, Examiner respectfully disagrees, and respectfully submits that claim 1, as presently recited, requires determining that the user request, or on-demand requirement information is a general on-demand requirement, where general is described as unclear. Abu Zaki discloses determining that the user’s request contains nonstandard terms, and determining that the user request contains known terms that are used in unfamiliar contexts, where a clear definition or context cannot be determined, therefore, determining that the user request is not clear or contains an unclear requirement.   Therefore, Abu Zaki discloses “determining whether or not the on-demand requirement information belongs to a general on-demand requirement information; wherein the general on-demand requirement information is on-demand requirement information with unclear requirement”.  
Abu Zaki [Column 4, lines 9 to 20] teaches that the module can associate a binary flag with each intent or other named entity indicating whether the term is a known term, such that it can reliably be defined or interpreted, where when the term is not flagged as a known term, the definition may be considered nonstandard, in other words, determining that the request is not clear, and further [Column 6, line 3] teaches encountering familiar words used in unfamiliar contexts, in other words, determining that a request that is unclear.  Abu Zaki [Column 6, lines 24 to 36] further teaches attempting to resolve the nonstandard term, and determining that a clear definition of “lay me down” as the phrase relates to music may not be available, and that it cannot define the nonstandard term, in other words determining that the request is a general requirement, or an unclear requirement, and further, determining that a user prompt may be used, in other words, determining that the request meets an inquiry (user prompt) requirement condition, upon determining that the request is unclear, or a nonstandard term.







Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL PEREZ-ARROYO whose telephone number is (571)272-8969. The examiner can normally be reached Monday - Friday, 8:00am - 5:30pm, Alt Friday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAQUEL PEREZ-ARROYO/Examiner, Art Unit 2169